TEEA~TORNEYGE~RAL
                               OF TEXAS
                                       AUSTIN     ~.TEXAS
   WILL   WILSON
**o-         GENERAI.                       March 26,     1957


      Hon. Glyndon M. Hague                         Opinion No. WW-76
      County Attorney
      Johnson County                                Re:    Necessity of a specialized
      Cleburne, Texas                                      motor carrier certificate
                                                           for a cooperative  of dairy-
                                                           men organized under the Coop-
                                                           erative Marketing Act, to
      Dear Sir:                                            bzulbulk   milk to market.

                 Your request for an opinion of thlm office in, your.letter
      of March' 14, 1957, on the above subject matter Is, in part, es fol-
      lows:

                 "Is it necessary for a cooperative    organized under
            the Cooperative Marketing Act of the State of Tazas to
            have a special$xed motor carrier certificate    to haul
            bulk milk within the State?"

                     You further   state   In your letter:

                  "It is my conclusion that a group of dairymen, vho
            organize an association   under the Cooperative Marketing
            Act, for the purpose of hauling their bulk milk to zu&r-
            ket, is exempt from the requirement of having a special-
            ized motor carrier certificate."

                     Motor carriers are regulated in Texas and must obtain proper
      certificates      or permits from the Railroad Commission before commencing
      operation.      However, Article glib, Section la(l),  V.C.S., provides:

                  "Provided, however, that the term 'motor carrier'
            and the term 'contract   carrier' as defined in the pre-
            ceding section shall not be held to include:             .I

                   "(b) Any person transporting     farm implements,,
            livestock,   livestock  feedstuffs,   dairy products . . .
            of which such person is the bona fide owner on a ve-
            hicle of which he is the bona fide owner to and from
            the area of production and to and from the market or
            Place of storage thereof;     provided, however, if such
            person (other than a transportation       company) has in
            his possession    under a bona fide consignment contract,
            livestock,  wool, mohair, milk and cream, fresh fruits
Hon. Slyndon M. Hague, Page 2 (~~-76)



     and vegetables,    or timber in its natural state under
     contract,   as en incident to a separate, fixed, and
     established   business conducted by him the said pos-
     session shall be deemed ownership under this Act.”

           Article   qllb,   Section   la(2),   provides:

          ‘The term ‘gerson’ as used In this Act Shall in-,
     elude persions, firms, corporations,   companies, co-part-
     nerEhip6, or associations    or joint stock sraoclations
     (anU their receivers   or trustees appointed by any Court
     whatsoever).

           We have carefully  considered the above mentioned $tatute
in connection with your inquiry and are in agreement with your con-
clusion that this group of dairymen are exempt from the requirelIMit
of having a specialized   motor carrier certificate.

           The statute is plain and unambiguous and mnst be titer-
preted literally.    As defined in the statute,    the term “pereon”
includes “associations”.     Such an organization,   ba     an asrqcia-
E,     is exempt from the requirement of hmving a apecti’lized      motor
carrier certificate    for hauling their bulk milk to market @n d ve-’
hicle of which it is the bona fideer.           If milk belonging to
others is hauled in a co-op truck for compens&ion, then a special-
ized motor carrier certificate    must be secured.



                 Anassociation   of dairymen who organize
                 under the Cooperative Marketing Act of
                 Texas, for the purpose of hauling bulk
                 milk owned by the association  (or its
                 members) to market on a vehicle of which
                 it is the bona fide owner, is exempt from
                 the requirement of having a Specialized
                 Motor Carrier Certificate.

                                                      Very truly        yours,


                                                     WILL WILSON
NAC-IDl                                              Attoaey  General

APPROVED:

OPINIONCOWMITTEE
H. Grady Chandler, Chairman                                 Assistant